Appeal brings for review decree of foreclosure of a real estate mortgage.
The bill of complaint sufficiently alleged all facts necessary to show the right of the plaintiff to have a decree of foreclosure.
The proof sustains the allegations of the bill of complaint.
The defendants in the court below filed an answer in which they denied generally the allegations of the bill of complaint as to default. They also alleged in general terms that there were extensions and modifications of the "mortgage and of the debt as alleged and also as to the time of payment thereof and that these defendants complied with and reasonably met such extent and modified terms prior to the filing of plaintiff's bill."
They included in their answer other allegations which constituted no defense to the foreclosure.
The allegations above quoted and the other allegations referred to, were stricken on motion.
There is no merit in any of the contentions presented by the appellant here. No reversible error is made to appear. *Page 537 
The decree should be affirmed and it is so ordered.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.